Citation Nr: 0723969	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  03-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, with surgical scarring.

2.  Entitlement to service connection for a left knee 
disability, with surgical scarring.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran has unverified active duty service from August 
1973 to January 1984 and verified active duty service from 
January 1984 to January 1988.  The veteran also states that 
he served in the Reserves from 1989 to 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision that denied 
claims of service connection for a bilateral knee disability 
with scarring, a hearing loss disability, and tinnitus. 

The Board remanded this case in February 2004.  It returns 
now for appellate consideration.


FINDINGS OF FACT

1.  The veteran's induction to service physical examination 
contains no notation of a right or left knee disability.

2.  The evidence of record shows clearly and unmistakably 
that the veteran had a right knee condition typified by 
recurrent dislocations of the patella at entry to service and 
that such was not aggravated during service.   

3.  The evidence of record does not show that the veteran had 
a left knee disorder prior to service.

4.  The veteran has a current diagnosis of degenerative 
arthritis of the right knee.  

5.  The veteran has current disabilities of bilateral hearing 
loss and tinnitus.

6.  There is no competent medical evidence to link the 
veteran's bilateral hearing loss and tinnitus to service, and 
the bilateral hearing loss did not manifest to a compensable 
degree within one year of service.


CONCLUSIONS OF LAW

1.  A right knee disorder of recurrent patella dislocation 
clearly and unmistakably preexisted service and clearly and 
unmistakably was not aggravated by service; the presumption 
of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  The veteran's right knee degenerative arthritis was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

3.  A left knee disorder of recurrent patella dislocation did 
not clearly and unmistakably preexist service; the 
presumption of soundness at entry attaches.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 
(2006).

4.  The veteran's left knee disability, loose bodies of the 
joint, was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

5.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).

6.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the claim of service connection for the left knee, 
service connection has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on 
that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the veteran's other claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2002 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

Notice of the fourth element was provided letters in February 
2004.  The veteran received other letters regarding his 
claims, but these did not provide fourth element notice.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in February 2004, he was provided three years 
to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
April 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for a 
right knee disability, hearing loss and tinnitus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that proper 
notice was afforded in a March 2007 letter and an April 2007 
SSOC. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file, to the extent available.  
The veteran has stated that he had additional service 
following the end of his obligation in 1988.  On remand from 
the Board, the AMC engaged in extensive records searches to 
verify this service.  Unfortunately, any further searches 
would be futile given that exhaustive measures were already 
taken.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examinations in April and 
May 2004 to obtain an opinion as to whether his right knee 
disability, hearing loss and tinnitus can be directly 
attributed to service.  Further examination or opinion is not 
needed on the right knee, hearing loss and tinnitus claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board has reviewed the 
prior remand and concludes that the AMC has complied with all 
instruction.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Service Connection

The veteran contends that he is entitled to service 
connection for his knees, hearing loss and tinnitus.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



a. Right and Left Knee Disabilities

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.

Prior to induction to active duty in August 1973, the veteran 
had a physical examination performed in September 1972.  
While the copy of the report examination is nearly illegible, 
there appears to be no notation on the report of a knee 
disorder of any kind.  As such, the presumption of soundness 
attaches to both knees and the Board will inquire whether 
clear and unmistakable evidence exists to rebut it.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

Following entry to service in August 1973, the veteran first 
reported right knee problems in December 1973.  He reported 
to a clinic following an episode of dislocation of the 
patella.  The assessment includes the note that the veteran 
had a problem with recurrent dislocations, where the patella 
would move laterally.  The veteran had another episode of 
dislocation in January 1974.  A January 1974 assessment 
indicated that the veteran had recurrent dislocations of the 
right patella that were not incurred in the line of duty, but 
had existed prior to service.  The veteran underwent surgery 
in February 1974 to repair the problem.  Examination prior to 
surgery showed positive grab sign and tenderness on the 
medial border and the under surface of the patella.  X-rays 
showed "ossicles along the medial border of the patella 
typical of chronic and recurrent dislocation."  The veteran 
gave a history of having recurrent dislocations since the 
eighth grade.  The surgery was a patella tendon transfer, 
vastus medialis advancement and lateral retinacular release.  
As to the right knee, the Board concludes that these medical 
evaluations constitute clear and unmistakable evidence 
sufficient to rebut the presumption that the veteran's right 
knee was sound at entry to service.  See Wagner, supra; 
VAOPGCPREC 3-03 (July 16, 2003).  

The veteran did not report left knee problems for several 
years.  The veteran eventually developed dislocations in the 
left knee, first reported in 1986.  He underwent left knee 
surgery at that time.  The Board notes that both the RO and 
the VA examiner whose opinion was requested in this case 
proceed on the assumption that the veteran had a left knee 
disorder on entry to active service.  The only evidence in 
favor of this that the Board can find is the February 1974 
hospitalization summary associated with his right knee 
surgery.  In it, the veteran's history is reported as 
recurrent left knee dislocations.  The Board believes this to 
have been a drafting error, as all complaints, treatment and 
diagnoses up to that time, and for many years afterward, 
pertain exclusively to the right knee.  The Board concludes 
that these medical evaluations are not sufficient evidence 
sufficient to rebut the presumption that the veteran's left 
knee was sound at entry to service.  See Wagner, supra; 
VAOPGCPREC 3-03 (July 16, 2003).  As such, the left knee 
claim shall be considered as one of direct service connection 
for disability incurred in service.  The Board will address 
first the right, then left, knee.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The veteran's service medical records show that, after his 
February 1974 surgery, the veteran developed chondromalacia 
of the right knee.  An August 1975 evaluation recounted the 
veteran's history and provided the diagnosis of 
chondromalacia.  An August 1975 physical profile report 
indicated that the chondromalacia was secondary to the 
recurrent dislocations.  The last notation of the right knee 
chondromalacia is from a July 1979 physical profile.  For the 
remaining nine years of the veteran's service, there is no 
further complaint related to the right knee.

The Board ordered a VA opinion be obtained on the question of 
aggravation of the right knee in its February 2004 remand.  
The veteran underwent a May 2004 VA examination.  The 
veteran's current right knee condition was diagnosed as 
degenerative arthritis.  The examiner indicated that the 
veteran's current degenerative arthritis is not the result of 
the pre-existing patella dislocations or the surgery which 
repaired his knee.  Specifically, it "has arisen in the 
right knee since leaving the military and does not have any 
connection with either the patellar instability[,] nor the 
surgery, nor military service."  He also stated that 
"[t]here is no specific record or suggestion that the 
veteran's military service aggravated his pre-existing 
patellar malalignment nor is there any history to suggest the 
veteran's military service aggravated his right knee so as to 
cause the current arthritis of the right knee."  

A supplemental opinion from the examiner was acquired in 
March 2007.  In it, the examiner indicated that his previous 
opinion stood.  The examiner stated that there was "no 
specific data to indicate, beyond speculation, that the 
veteran's knee problem was aggravated by military service."  

The Board finds this to be clear and unmistakable evidence 
sufficient to rebut the presumption of aggravation.  See 
Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  Without 
medical evidence showing aggravation of a pre-existing right 
knee condition, a claim for service connection on the basis 
of aggravation must fail.  See 38 C.F.R. § 3.306, supra; see 
also Hickson, supra.  As the VA examiner has also indicated 
that the right knee arthritis is unrelated to any incident of 
service, the claim must also fail on the basis of direct 
service connection.  See Hickman, supra.  

The Board notes that an alternative method of service 
connection is available for the right knee condition.  Where 
a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is, 
however, no evidence to show that the veteran's right knee 
osteoarthritis manifested to a compensable degree within one 
year of service.  He may not benefit from this presumption.  
Id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a right knee 
condition.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra.

Turning to the veteran's left knee, the first complaints 
regarding it are from February 1986.  The veteran complained 
of patellar dislocation.  On x-ray, the veteran was found to 
have an old fracture of the patella with a questionable loose 
body.  The assessment was chronic subluxation.  The veteran 
underwent surgery to correct the problem.  His remaining 
service medical records do not show any recurrence of the 
problem.

At the veteran's May 2004 VA examination, he was determined 
to have loose bodies in the knee joint.  No other disorder of 
the knee was diagnosed.

The examiner was asked to provide an opinion as to whether or 
not the veteran's left knee condition had been aggravated by 
service.  In light of the fact that the presumption of 
soundness has not been rebutted, the Board considered this 
portion of the examiner's opinion to be inapplicable.  The 
examiner indicated that the veteran's loose bodies in the 
knee could be the result of previous injury or the inservice 
knee surgery or both.  He specifically indicated that he 
could make no further determination without resorting to 
speculation.  Having determined that the veteran should be 
presumed sound at entry to service, the Board notes that the 
only previous injury of record is the February 1986 
dislocation.  There is no indication by medical record or 
history of an earlier injury.  As such, both causes 
identified by the examiner occurred during service.  
Regardless of which cause is ultimately responsible, 
resolving doubt in the veteran's favor, the Board finds that 
the examiner's statement regarding the etiology of the 
veteran's left knee is sufficient grounds upon which to 
establish a link between service and his current disability.  
The Board concludes that service connection for loose bodies 
in the left knee is warranted.

b. Hearing Loss and Tinnitus

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.  

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation at an April 2004 VA 
audiology examination, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
35
25
LEFT
15
25
30
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The veteran clearly meets the disability requirement of 
38 C.F.R. § 3.385.  The veteran was also diagnosed with 
tinnitus in both ears.

The veteran contends that he developed hearing loss and 
tinnitus over the course of his service, including his 
Reserve service, which he claims to have had from 1989 to 
2000.  As a part of the Board's February 2004 remand, the AMC 
was instructed to verify the veteran's service, active duty 
and reserves, both prior to January 1984 and after January 
1988.  After extensive searching, including requests to the 
Air Force, Air Force Reserves, the Missouri Adjutant General 
and the National Personnel Records Center, no such service 
could be confirmed.  In reviewing the claims file, the Board 
notes that the veteran filed the claims presently before the 
Board in October 2001.  His claim form indicates that he was 
not at that time assigned to a Reserve or National Guard unit 
and had not been assigned to such a unit in the preceding two 
years.  In short, the Board can find no evidence that the 
veteran's claimed service actually occurred.

Accordingly, the veteran's hearing loss and tinnitus must be 
related to the period of service for which there is evidence.  
To that end, the veteran had an April 2004 VA audiology 
examination.  The veteran's service medical records were 
reviewed and contain audiometric test results from September 
1972, May 1974, June 1980, May 1985 and November 1987.  There 
was no indication of tinnitus in the veteran's records and he 
described the onset of the problem as a few years prior to 
the exam.  The veteran's service medical records also showed 
no sign of hearing loss through the end of his service in 
1988.  There were no complaints, diagnoses or treatment for 
ear disorders during service.  The veteran described the 
onset of his hearing loss as occurring four years prior, 
around 2000, and his tinnitus occurring about five years 
prior, in 1999.  In light of the foregoing, the examiner 
concluded that hearing loss and tinnitus were not at least as 
likely as not related to service.  

The examiner's opinion is the only medical opinion of record 
concerning a connection between service and his current 
disabilities.  The veteran is not competent to provide 
evidence on that point.  See Espiritu, supra.  Without 
evidence establishing a connection between service and his 
disabilities, the claims must fail on a direct basis.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(including sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is 
no evidence to show that the veteran's hearing loss 
manifested within one year of his verified separation from 
service in 1988.  Accordingly, the presumption is 
inapplicable.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for bilateral 
hearing loss and tinnitus.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).









(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee condition, 
with surgical scarring, is denied.

Entitlement to service connection for a left knee condition, 
typified by loose bodies in the joint, with surgical 
scarring, is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	
____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


